Exhibit COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES FROM CONTINUING OPERATIONS (Dollars in thousands) 2008 2007 2006 2005 2004 Earnings from continuing operations: Income before taxes $ (139,856 ) $ 23,606 $ 42,747 $ 44,033 $ 43,738 Add:Fixed charges 31,729 39,162 38,463 36,880 33,196 Total earnings $ (108,127 ) $ 62,768 $ 81,210 $ 80,913 $ 76,934 Fixed charges: Interest expense, including amortization of deferred loan costs $ 30,110 $ 37,881 $ 37,059 $ 35,662 $ 32,281 Interest expense estimate within rental expense 1,619 1,281 1,404 1,218 915 Total fixed charges $ 31,729 $ 39,162 $ 38,463 $ 36,880 $ 33,196 Earnings / Fixed Charges (3.41 ) 1.60 2.11 2.19 2.32
